Citation Nr: 0935161	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  99-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a neck disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2001.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

In June 2004, the Board denied the Veteran's claims.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2006, the 
Court granted a joint motion of the parties, vacated the 
Board's decision with regard to the Veteran's claims for 
service connection for hearing loss and service connection 
for a neck disorder, and remanded the case to the Board for 
action consistent with the joint motion.  

In July 2006, the Board again denied the Veteran's claims.  
In April 2008, the Court issued a decision which vacated the 
Board's denial and remanded the case to the Board for action 
consistent with its decision.  The case has been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically 
related to his active military service.

2.  A neck disorder was not present in service or until years 
thereafter and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A neck disorder was not incurred or aggravated in active 
service and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).
Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any Veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Veteran's service personnel records 
indicate that he was awarded a Medical Badge and had a 
primary military occupational specialty (MOS) of Medical 
Aidman.  The Combat Medical Badge - which recognizes medical 
aidmen who shared the same hazards and hardships of ground 
combat on a daily basis with the infantry soldier - was 
originally established as the Medical Badge.  Paragraph 8-7, 
Army Regulation 600-8-22.  Consequently, the record supports 
the conclusion that the Veteran engaged in combat with the 
enemy.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Analysis

Hearing Loss

The Veteran contends that his currently demonstrated hearing 
loss disability is related to noise exposure in service.  
Specifically, he claims that he was involved in combat and 
that he was exposed to loud noise such as heavy artillery 
fire and tanks.

Service treatment records do not show any complaint, 
treatment, or diagnosis of hearing loss.  The Veteran's 
separation examination report, dated in January 1946, 
indicates that hearing (whispered voice) test results were 
15/15, bilaterally, and that there were no "ear, nose or 
throat" abnormalities.

A March 1977 private treatment note indicated that the 
Veteran was employed as a builder and construction worker. VA 
outpatient treatment records dated in April 1978 show that 
the Veteran complained of a two-year history of hearing loss. 
These reports contain four notations indicating that the 
Veteran reported that he had a history of exposure to loud 
occupational noise (alternatively recorded as "working around 
heavy machinery") for 16 years. An August 1978 VA audiogram 
showed bilateral sensorineural hearing loss, and that a 
hearing aid was recommended for the left ear as well as noted 
a "history of noise exposure over the last 16 years." VA 
outpatient reports, dated in 1999, show additional treatment 
for hearing loss.

The post-service medical evidence of record includes VA and 
non-VA treatment record dated between 1948 and 2004.  A March 
1977 private treatment note indicated that the Veteran was 
employed as a builder and construction worker.  VA outpatient 
treatment records dated in April 1978 show that the Veteran 
complained of a two-year history of hearing loss.  These 
reports contain four notations indicating that the Veteran 
reported that he had a history of exposure to loud 
occupational noise (alternatively recorded as "working around 
heavy machinery") for 16 years.  An August 1978 VA audiogram 
showed bilateral sensorineural hearing loss, and that a 
hearing aid was recommended for the left ear as well as noted 
a "history of noise exposure over the last 16 years."  VA 
outpatient reports, dated in 1999, show additional treatment 
for hearing loss.  The records also show that the Veteran was 
diagnosed with bilateral sensorineural hearing loss during 
private treatment in February 2000 by the Batesville Surgery 
Specialists, and during a February 2004 VA audiology and 
speech pathology examination.

The record contains three medical opinions concerning whether 
the Veteran's current hearing loss disability is related to 
active service.

The February 2000 private treatment note discussed above 
shows that the Veteran reported a history of noise exposure 
in the Army that included tanks and heavy artillery, and a 
head injury in 1943 which he felt had worsened his hearing.  
An assessment of bilateral sensorineural hearing loss was 
listed in the report.  The examiner stated, "I have 
explained to [the Veteran] that noise exposure as he has 
described could easily be a cause of his significant 
sensorineural hearing loss; previous noise exposure as 
described while the patient was in the military could also 
contribute to the patient's current level of hearing loss."

During his February 2004 VA audiology and speech pathology 
examination noted above, the Veteran reported a recreational 
noise exposure history of hunting without ear protection, but 
he denied occupational noise exposure prior to and since 
leaving the military.  After listing a diagnosis of bilateral 
sensorineural hearing loss, the examiner stated that it was 
"possible" that the Veteran's hearing loss began as a 
result of acoustic trauma experienced in the military and was 
further aggravated by noise exposure after separation from 
service, but that, due to lack of specific audiometric data 
recorded during military service and the Veteran's extensive 
history of occupational noise exposure, he could not say, 
"without speculation," that this hearing loss is a result 
of military noise exposure.

The Board finds these medical statements to be entitled to 
little probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

In the February 2004 VA examination report, the examiner 
indicated that he could not say, "without speculation," that 
the Veteran's hearing loss is a result of military noise 
exposure.  The Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The February 2000 opinion, in context, clearly indicates that 
the Veteran's "heavy equipment noise" exposure "could easily" 
have been the cause of his hearing loss, although his 
military noise exposure "could also contribute" to the 
Veteran's current hearing loss.  The opinion that the 
military noise exposure could have contributed to the 
Veteran's hearing loss is not the same as saying that his 
noise exposure did, in fact, contribute to the Veteran's 
hearing loss, nor does this opinion specify the extent to 
which the Veteran's current hearing loss is a result of such 
noise exposure.  This is an important omission, as Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), specifies that the 
Veteran shall be compensated for only the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Further, the opinion contained in 
the February 2000 private treatment note is based on the 
Veteran's reported history of noise exposure and does not 
include a review of the Veteran's claims file.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the Veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  Thus, it does not take into account the 
facts considered by the 2004 VA examiner who concluded that 
it cannot be said, without speculation, that the Veteran's 
current hearing loss disability is a result of military noise 
exposure.

In response to the April 2008 Memorandum Decision issued by 
the Court, the Board requested a VHA medical expert opinion 
from the VA Medical Center in Durham, North Carolina.  In 
April 2009, D.L.T., MD issued the requested opinion.  After 
discussing much of the aforementioned medical evidence of 
record, D.L.T. indicated that she disagreed that the 
preponderance of the evidence is unfavorable to the Veteran's 
complaint of military-related hearing loss and tinnitus.  She 
noted specifically that "while it is likely that the post-
service recreational exposure acknowledged by the [Veteran] 
did contribute to the severity of the hearing loss and 
tinnitus, this compounded the likely significant exposure 
experienced in the service."  She noted further that 
"[n]oise exposure causes significant damage prior to any 
noted significant effects on hearing thresholds, and the 
initial exposure leaves the individual more susceptible to 
subsequent damaging exposures."  She also noted that 
"[n]oise-induced hearing loss may not show up for years, 
depending on the levels of continued exposure,.... As noted in 
previous reports, non-objective hearing tests are of no value 
in a claim such as this.  High-frequency (noise-induced) 
hearing loss initially does not interfere with the ability to 
hear whispered or conversational speech."  In conclusion, 
the doctor opined that "[w]hile the lack of audiometric data 
does compromise our ability to determine with more certainty 
that this disability of hearing loss and tinnitus is service 
connected, [she could] state that it is at least as likely as 
not (i.e. probability of 50 percent or higher) that the 
[V]eteran's hearing loss originated during active duty or is 
a result of injury to the ears sustained during that period 
of service."

The Board finds that the April 2009 VHA opinion is the only 
probative opinion of record and thus concludes that the 
preponderance of the evidence supports the Veteran's claim 
and service connection for bilateral hearing loss is in 
order.

Neck Disorder

The Veteran contends that he suffers from a neck disorder as 
a result of his combat service or an in-service motor vehicle 
accident.  

Service treatment records show that on August 29, 1943, the 
Veteran was treated for "moderately severe" contusions of the 
right shoulder and right side of his neck after an auto 
accident.  Treatment notes detail an injury to the nerve 
supplying the right arm extensor muscles, and that the 
Veteran had right shoulder pain, weakness and restriction of 
motion, with slow improvement noted in late September 1943.  
The Veteran was discharged to duty on October 2, 1943.  A 
September 1944 report notes a history of a nerve injury in 
the right arm from auto accident, with "full recovery."  The 
Veteran's January 1946 service separation examination report 
shows that no musculoskeletal defects were noted and his 
neurological diagnosis was "normal."

Competent medical evidence of record, including VA and 
private treatment notes dated from 1948 to 2004, shows that 
the Veteran has a current cervical spine disability.  Private 
treatment notes from March 1977 and July 1979 show complaints 
of multiple joint pain and list a diagnosis of generalized 
osteoarthritis.  While June 1977 and October 1979 VA X-ray 
reports for the cervical spine were deemed "unremarkable" and 
"normal" respectively, a July 1977 VA outpatient treatment 
report notes mild degenerative changes of the cervical spine.  
In an April 1999 VA examination report, the examiner listed a 
diagnosis of degenerative arthritis, cervical spine, with 
partial ankylosis or loss of range of motion of the facets.  
VA outpatient treatments reports dated between 1999 and 2001 
show treatment for neck pain and degenerative disc disease at 
cervical vertebra.  Additional private treatment records 
dated in 2001 and 2003 show treatment for complaints that 
included neck pain with diagnoses of osteoarthritis and 
degenerative disc disease of the spine.

Three lay statements, from the Veteran's wife, brother and a 
friend were received in 1994.  Each statement essentially 
indicates that the Veteran suffers from neck pains as a 
result of an automobile accident during service.  These 
statements cannot alone meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
during service and a current neck disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2008).

Competent medical evidence of record contains multiple 
medical opinions, as well as an opinion from the Veteran, 
concerning whether the Veteran's current neck disability is 
related to an injury during active service.  In this case, 
the Board finds the opinion of the VA medical doctor in the 
May 2002 VA examination report to be entitled to great 
probative value compared to multiple medical statements 
concerning whether the Veteran's claimed neck disability is 
related to an injury during active service.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the May 2002 VA joints examination 
report is highly probative evidence which shows that the 
claimed neck condition is not related to active military 
service.  In this report, the examiner stated that he had 
reviewed the Veteran's claims file, summarized the Veteran's 
medical history and recorded objective physical examination 
findings with a diagnosis of degenerative arthritis of the 
cervical spine.  The examiner concluded that the Veteran's 
current cervical spine disability was not related to the in-
service injury and his opinion is accompanied by a rational 
explanation.

A February 1998 opinion of J.W.H., D.C., who noted that he 
had treated the Veteran for complaints of cervical pain since 
December 1997, indicated that the Veteran suffered from 
marked degeneration of multiple cervical spine levels, and 
opined that this is the result of a "poorly managed 
acceleration/deceleration injury sustained in an automobile 
accident while serving in the military in 1943".  He does not 
explain, however, the basis for this opinion.  Nor does he 
indicate that he reviewed the contemporaneous records of 
treatment in 1943 or other records.

In a brief January 2000 letter, a private medical doctor, 
R.S., MD, noted that the Veteran suffered from "chronic 
problems with osteoarthritis symptoms with some initial 
problems emanating from trauma incurred from injuries in 
1943," that he had some chronic recurrent problems with his 
neck since service, and that he is now troubled with 
intermittent cervical spasm, degenerative joint disease, and 
osteoarthritis that has probably been progressive.  He 
concluded that the Veteran's "musculoskeletal disease seemed 
to have had its onset at the time of that accident with some 
deterioration over the years with onset of his osteoarthritis 
supervening."  Thus, while recognizing that the Veteran had 
sustained trauma in 1943, this opinion does not clearly link 
his current neck disability with that trauma; rather, the 
opinion is that the current disability gave the impression of 
having begun with the trauma, not that it did, in fact, begin 
with that trauma.

In a verbose October 2001 letter, G.R., D.O., a doctor of 
osteopathy, also gave an opinion.  Like the February 1998 and 
the January 2000 opinions, this opinion does not clearly link 
the Veteran's current neck disability to the 1943 motor 
vehicle accident.  Rather, the October 2001 letter merely 
challenges VA to "unequivocally state that this well 
documented trauma in 1943 has nothing to do with [the 
Veteran's] current symptoms, nor any little part of it."  
This letter candidly states that it is based on a review of 
the September 2001 supplemental statement of the case, not a 
review of the medical records.  It also notes that one can 
find degenerative changes at least to the degree of the 
Veteran's in the general population of asymptomatic patients 
of the Veteran's age and sex.

The Board finds these private medical statements are entitled 
to little probative value.  None of these opinions are shown 
to have been based on a review of the Veteran's claims file.  
The Court has rejected medical opinions as immaterial where 
there was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993). 

Further, neither the February 1998, the January 2000 opinion, 
nor the Veteran's opinion, was accompanied by an explanation.  
The October 2001 opinion was contained in a long, vague, 
speculative, confusing letter that does not discuss the lack 
of treatment for the claimed conditions for 30 years after 
service and appears to misunderstand the applicable burden of 
proof.  See 38 U.S.C.A. § 5107.  Medical opinions that are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  For these reasons, 
the Board finds that the statements dated in February 1998, 
January 2000, and October 2001, and the Veteran's opinion, 
are considerably less probative than the May 2002 VA medical 
opinion.

The Board also notes that the Veteran opines that his current 
neck disability is related to injuries sustained in service.  
The Veteran argues that his opinion is highly probative 
because of his training and experience in combat medicine and 
because he qualified for the Combat Medical Badge during 
service.  See January 2000 RO hearing transcript and August 
2007 Appellee Brief.  The Board first notes that the Veteran 
has failed to provided an explanation or rationale for his 
opinion.  As noted above, medical opinions that are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Furthermore, the 
Board notes that, as the Secretary has pointed out in the 
Appellee Brief, the Veteran's assertion that his testimony 
has a foundation in medical expertise is limited to his 
service as a Medical Aidman and his qualification for the 
Medical Badge more than six decades ago from November 1942 to 
February 1946.  There is no evidence of record which shows 
that the Veteran currently possesses medical expertise based 
in recent experience or training.  Rather, the record shows 
that since his discharge from the military, the Veteran has 
only worked as a furniture store manager, a construction 
inspector and a pipe fitter.  

"The Court has in the past treated as competent a medical 
professional's opinion on medical nexus and other medical 
questions regardless of whether the professional has 'special 
qualifications or expertise' in the precise field."  
Appellee Brief at 17 citing Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  "As to specialization, the Court has only 
required that a medical opinion be provided by a health-care 
professional."  Appellee Brief at 17 citing YT v. Brown, 9 
Vet. App. 195, 201 (1996) (discussing medical evidence 
provided by a "licensed health care professional"); Black 
v. Brown, 10 Vet. App. 279, 284 (1997), Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996) (discussing medical evidence provided 
by registered nurse); Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993) (discussing medical evidence provided by examining 
physicians, psychologists, and psychotherapists).  However, 
"[t]he Court has not held that training or experience of a 
remote nature can provide a sound foundation based in current 
medical expertise."  Appellee Brief at 17.  "In this case, 
[the Veteran's] training and experience dates from more than 
60 years ago and the record does not indicate that he has 
maintained any medical credential since that time...[and] [h]e 
has not alleged that he possesses recent experience or 
training that would provide a necessary indication of current 
medical expertise."  Id. at 17-18.

For these reasons, the Board finds that the Veteran's 
contention that his current neck disability is related to 
injuries sustained in service lacks competency as a medical 
opinion.

Even assuming under 38 U.S.C.A. § 1154(b) that the Veteran 
did suffer from a neck disability during active service, the 
first post-service medical evidence of a cervical spine 
condition is found in a July 1977 VA outpatient treatment 
report, dated over 30 years after separation from service.  
While the Board has determined that the Veteran does suffer 
from a current neck disability, the competent medical 
evidence of record is not in equipoise concerning whether the 
Veteran's current disability is etiologically related to 
disease, injury, or events during active service.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  Consequently, entitlement to service 
connection a neck disorder is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
Veteran's entitlement to service connection for bilateral 
hearing loss.  The Board, therefore, concludes that any 
defect in the notice or assistance given to the Veteran 
concerning this disability would be harmless, under the 
circumstances.

Concerning the other disability at issue, the Board notes 
that, in the present case, the Veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by section 5103(a) by 
letters mailed in March 2003 and June 2003.  The Board notes 
that, even though the letters requested a response within 60 
days, they also expressly notified the Veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a neck disorder, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that service 
connection for a neck disorder is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the denied claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a neck disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


